Title: To George Washington from George Clinton, 2 September 1793
From: Clinton, George
To: Washington, George


            
              Sir
              NewYork 2 September 1793.
            
            I transmit for your information, the enclosed papers respecting an event of national
              concern which lately took place on board the Ship of War Jupiter belonging to the
              French Squadron in this harbor, and the measures which were adopted in consequence thereof. The application of the Consul
              General of the French Republic on this occasion, you will readily perceive, placed me
              in a very delicate situation, as a refusal to interfere might under the peculiar
              circumstances of this case not only have been construed into a denial of the aid
              stipulated by the Convention with his Nation but in that view, considering the
              constitutional obligation of treaties on the State Officers, have been considered an
              omission of duty. Thus circumstanced I conceived it
              most adviseable to issue the enclosed requisition to the Officers of the State, in
              which opinion the Attorney of the District for the United States, with whom I
              consulted, concurred. I am sensible that by the Act of
              Congress passed in April 1792 concerning Consuls & Vice Consuls, doubts may be
              entertained whether cases of this kind are not exclusively committed to the District
              Judges and Marshals, but should this construction prevail in its full extent, that
              article of the Convention, in most instances and especially in the present, from the
              remote residence of the District Judge, must become a dead letter. It may be proper to mention that the persons charged with
              desertion were pursued and overtaken in the County of WestChester, from whence they
              have escaped and I have reason to believe have gone out of this State.
            I have neglected to mention in my former communications, that it was not in my power
              to detain the Republican a Prize to the English Frigate Boston agreeably to your
              request, as she had sailed from this harbor previous to my receipt of the Secretary of
              War’s Letter.
            Yesterday the French Privateers Carmagnole and Petit Democrat arrived in this
              Port—and measures shall be immediately taken, in the mode pointed out on such
              occasions, to cause their departure. I have the honor
              to be, with the greatest respect Your most Obedient servant
            
              Geo: Clinton
            
          